DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1allowed over the prior art(s) of record.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 8 and 15, Kannan teaches “a depth-sensing system includes multiple light sources, multiple cameras, a pattern generator and one or more computers. The system measures depth in a scene. The multiple light sources emit light that illuminates a pattern generator. The pattern generator refracts, reflects or selectively attenuates the light, to create a textured light pattern that is projected onto the scene (Abstract).”  Kannan also teaches “light sources are turned on and off rapidly to determine any time difference between when an event is seen by different cameras taking a video of the scene from different vantage points. If in one video camera an event is first observed at T instant, and in another camera the event is first observed at T+t instant, then, in some cases, a computer uses an offset of time period `t` between the cameras when processing images, in order to synchronize the cameras computationally (par. 0239).”  
In addition, Gousev teaches “a smart sensor array can comprise a dynamic vision sensor (DVS) in which, for each pixel in the smart sensor array, a pixel value is asynchronously output when the value changes from a previous value by a threshold amount. In some implementations, the sensor array unit 212 can be a hybrid frame-event-driven array that reads values out at a given frame rate, but saves electrical power by only reading out values for elements in the array filtered light thus has IR components substantially removed, leaving visible light components. The result is a less "noisy" visible light that is captured by the sensor (par. 0157).” 
Furthermore, Chenegros teaches “The class of asynchronous photosensitive sensors generating events from variations in light intensity is referred to by the acronym DVS for Dynamic Vision Sensor (par. 0062).”  Chenegros also teaches “The part of the light beam (508b) that is not reflected by the dichroic mirror (506) is processed by an optical processing block (504), for example in order to optically filter the light beam (508b), which generates at the output a light beam (508c) that illuminates a first asynchronous vision sensor (502), and The reflected beam (508d) is thus processed by an optical processing block (505), for example in order to optically filter the light beam (508d), which generates at the output a light beam (508e) that illuminates a second asynchronous vision sensor (503) (par. 0096).”  However, none of the references taken alone or in combination provide the motivation to teach or suggest the claimed receiving from each sensor of a dynamic vision sensor (DVS) stereo pair, an event stream of pixel intensity change data, wherein the event stream is time-synchronized with the control signal of the SPP and comprises a first portion associated with light from a scene in the field of view and a second portion associated with the predetermined light pattern projected by the SPP; performing projected light filtering on the event stream of pixel intensity change data for each sensor of the DVS stereo pair, to generate synthesized event image data, the synthesized event image data having one or more channels, each channel based on an isolated portion of the event stream of pixel intensity change data. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983.  The examiner can normally be reached on Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649